Citation Nr: 1046682	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for disabilities of the left 
arm, shoulder, and wrist, claimed as residual of spider bite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDING OF FACT

A chronic disability of the left arm, shoulder, or wrist did not 
have its onset during active service and is not related to 
disease or injury in service, including insect or spider bite.


CONCLUSION OF LAW

Service connection for disabilities of the left arm, shoulder, 
and wrist, claimed as residual of spider bite, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided substantially compliant pre-adjudication notice 
by letter dated in August 2006.

VA has obtained service treatment records and assisted the 
appellant in obtaining private medical evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as 
will be demonstrated below, there is no indication that the 
Veteran's current left upper extremity disabilities may be 
associated with his period of service, and there is sufficient 
competent medical evidence of record to make a decision on the 
claim.  For these reasons, the Board declines to provide an 
examination or obtain an opinion as to this issue.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Service Connection Claim

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity. Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997). Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology. Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant. 3 
8 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that he has chronic left arm, shoulder, and 
wrist disabilities as the result of a bite from a Black Widow 
spider during service in 1969.  He reports that the bite resulted 
in his left arm, from the wrist to the shoulder, becoming swollen 
"to about twice its normal size" and that a base doctor gave 
him an anti-venom shot.  The Veteran reports that within a few 
years of his separation from service the tendons in his left arm 
began giving him problems, he suffered tears in his left rotator 
cuff and left wrist, and he experienced tendinitis in the left 
elbow "almost constantly since the early 70's."  Since his 
right arm had not experienced such problems, the Veteran believed 
that "the spider bite and subsequent swelling caused weakness in 
the tendons and possibly damage at the time also."

The service treatment records note that in August 1969, less than 
one month before the Veteran's separation from service (and 
several weeks after his service separation examination), the 
Veteran was treated for an insect bite.  The location of the bite 
was not specified, but the treatment note referred to local 
tenderness.  There was no anaphylactic shock and the Veteran was 
given Benadryl.  There were no further entries in the service 
treatment record referencing the insect bite or any residuals 
thereof.

An April 1986 private physician's record noted the Veteran was 
seen with complaints of left shoulder pain.  The Veteran reported 
that this pain had been present for a long time.  He noted that 
his shoulder symptoms originally began in 1977 after "pulling on 
the green chain" during employment offloading a lumber dryer.  
The Veteran reported that the etiology of his shoulder problems 
was uncertain at the time of the 1977 injury.  After examination, 
the physician diagnosed probable anterior dislocation of the left 
shoulder.  A subsequent treatment record dated in June 1986 noted 
rotator cuff tear of the left shoulder confirmed by arthrogram.

In March 1988 the Veteran was seen with complaints of pain in the 
palmar aspect of the left wrist.  The examiner noted that the 
Veteran had injured himself at work while attempting to move a 
200 pound stencil machine that was suspended with a 
counterweight; the Veteran had experienced severe sharp pain in 
the palmar ulnar aspect of the left wrist.  In May 1988 he was 
seen with left wrist and elbow pain.  In July 1988 he underwent 
intercarpal bone fusion of the left wrist, and in November 1988 
wires were removed and a dorsal capsular release was 
accomplished.

An October 1991 hospital record noted the Veteran was seen with 
recurrent tear, left rotator cuff.  He underwent surgical repair 
of the rotator cuff tear.  By history, the examiner noted that 
the Veteran had been injured in December 1977 while working on 
the green chain and had experienced ongoing left shoulder 
problems.

In April 2002, the Veteran underwent left shoulder re-repair of 
rotator cuff tear.

After carefully reviewing the evidence of record, the Board 
concludes that service connection is not warranted for the 
Veteran's claimed left arm, shoulder, and wrist disabilities.  
The earliest documentation of chronic left shoulder disability is 
dated in 1986 and describes an injury to the shoulder suffered in 
1977, approximately eight years after the Veteran's separation 
from service.  Similarly, the earliest notation of a left wrist 
disability is dated in 1988 and references a recent work-related 
wrist injury.  The Veteran has submitted no medical evidence 
attributing his current left arm, shoulder, or wrist pathology to 
his period of service, to include the insect or spider bite 
suffered in August 1969.

The Veteran is competent to describe an injury, or in this case 
bite, he suffered in service, as well as any residual 
symptomatology that is capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the Veteran's 
recent account of the spider bite and the immediate swelling and 
treatment with anti-venom differs from the contemporaneous 
service treatment record that refers only to localized tenderness 
and treatment with Benadryl and does not describe any treatment 
with anti-venom or any significant swelling.

In addition, the Veteran's statements with regard to his 
symptomatology have been inconsistent.  While on his October 2007 
written statement in support of his claim, the Veteran reported 
that he had experienced significant problems with his left arm in 
the years immediately following separation from service, this is 
not supported by the history he provided to the treating 
physicians in 1986, 1988, and 1991, in which he detailed work-
related injuries to the shoulder in 1977 and to the wrist in 
1988.  In light of these inconsistencies, the Board finds the 
Veteran's statements are not credible to establish continuous 
symptomatology since service.  Madden v. Gober, 125 F.3d 1447 
(Fed. Cir. 1997).  

The Board concludes that the evidence of record weighs against a 
finding of service connection for disabilities of the left arm, 
shoulder, and wrist, claimed as residual of spider bite; 
therefore the benefit-of-the-doubt rule does not apply.  The 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for disabilities of the left arm, shoulder, 
and wrist, claimed as residual of spider bite, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


